Citation Nr: 0310255	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation for bowel incontinence under the 
provisions of 38 U.S.C. § 1151.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1974.

In a decision dated January 17, 2002, the Board of Veterans' 
Appeals (the Board) denied the veteran's claims of 
entitlement to service connection for a psychiatric 
disability, claimed alternatively as directly being due to 
the veteran's military service or as being due to alleged 
sexual assault/harassment while she was being treated for 
alcohol abuse at a VA medical facility in 1982.  The Board 
additionally indicated that it was undertaking evidentiary 
development as to the issue of entitlement to VA benefits for 
incontinence under 38 U.S.C. § 1151 and that such issue would 
be the subject of a later decision.  The procedural history 
of this issue will be addressed in detail below.

The Board notes that the veteran has not had a representative 
since AMVETS revoked their representation by letter in June 
2002.  In written correspondence dated in September 2002, VA 
notified the veteran that she had 90 days from the date of 
the letter, or until the Board issued its decision, to 
appoint a new representative.  
To date, no reply has been received from the veteran.  Since 
this case is being remanded, the veteran will have an 
additional opportunity to obtain the services of a 
representative if she desires to do so.  


REMAND

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  She contends, in 
substance, that she has additional genitourinary disability, 
including bowel incontinence, as a result of surgical 
procedures - perineoplasty, sphincterplasty and repair of 
perianal vaginal fistula - performed by VA in 1982 and 1985.  

The veteran filed this § 1151 claim in March 1998.  In an 
October 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO) 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability due to surgery.  In June 1999, the 
veteran submitted a statement which the Board liberally 
construes as a notice of disagreement (NOD) regarding this 
issue.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  A 
review of the record reveals that the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability due to surgeries performed by VA was not addressed 
in either the July 1999 statement of the case (SOC) or the 
June 2000 supplemental statement of the case.  

Under these circumstances, the RO must issue an appropriate 
SOC.  The United Sates Court of Appeals for Veterans Claims 
has found that in such a situation where a veteran has filed 
a timely NOD, the appellate process has commenced and the 
veteran is entitled to a SOC on the issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 [an appeal consists of a timely notice of 
disagreement in writing and, after a SOC has been furnished, 
a timely substantive appeal].  Accordingly, this issue must 
be remanded to the RO for additional action.  

In January 2003, the Board undertook additional evidentiary 
development on this claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation promulgated by VA to allow the Board to 
undertake "the action essential for a proper appellate 
decision" in lieu of remanding the case to the RO.  Pursuant 
to such development, additional medical evidence has been 
added to the record, consisting of a report of VA examination 
in April 2003.  However, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

This case is therefore REMANDED for the following action:

1.  The RO should review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been completed.  

2.  The RO must then readjudicate the 
issue of entitlement to compensation for 
bowel incontinence under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002), to include consideration of all 
evidence received since the October 1998 
rating decision.  If the claim remains 
denied, the RO should issue to the 
veteran a SOC with respect to the issue 
of entitlement to compensation for bowel 
incontinence under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).  The SOC should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  Thereafter, only if 
an appeal has been perfected, this issue 
should be returned to the Board.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




